Exhibit 10.59

 

PREFERRED STOCK PURCHASE AGREEMENT

 

This Preferred Stock Purchase Agreement (this “Agreement”) is made as of March
3, 2003, by and between Vista Medical Technologies, Inc., a Delaware corporation
(the “Company”), and the parties listed on Schedule A hereto (each, a “Purchaser
and collectively, the “Purchasers”).

 

THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.                                       Sale and Issuance of Preferred Stock. 
Subject to the terms and conditions of this Agreement, each Purchaser agrees to
purchase at the Closing, and the Company agrees to sell and issue to each
Purchaser at the Closing, that number of shares (the “Shares”) of the Company’s
Series A Preferred Stock set forth opposite such Purchaser’s name on Schedule A,
at a per share purchase price of $0.95.

 

2                                          Closing.  The purchase and sale of
the Shares shall take place at the offices of the Company, simultaneous with the
execution of this Agreement, or at such other place and time as the Company and
the Purchasers acquiring more than 50% of the Shares mutually agree, either
orally or in writing (the “Closing”).  At the Closing, subject to the terms and
conditions hereof, the Company shall deliver to each Purchaser a certificate, in
the name of such Purchaser, representing the Shares purchased by such Purchaser,
dated as of the Closing.

 

3                                          Representations and Warranties of the
Company.  The Company hereby (i) represents and warrants to the Purchasers those
items in Sections 3(a) -3(o) (except as disclosed in the Company Reports (as
defined in Section 3(n) below) and (ii) covenants to the Purchasers the item in
Section 3(p) as follows:

 

(a)          No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company
is required for the execution of this Agreement or the sale of the Shares to the
Purchaser.  The Company is not required to give notice to, or make any filing or
registration with, any court or other federal state, local or other governmental
authority or other person or entity in connection with the execution and
delivery of this Agreement and the Registration Rights Agreement (the
“Registration Rights Agreement”) to be entered into simultaneously among the
Company and the Purchasers (each, a “Transaction Document” and, together, the
“Transaction Documents”), other than the application to The Nasdaq Stock Market
(“Nasdaq”) for the listing of the Common Stock to be issued upon conversion of
the Shares  (the “Conversion Shares”) into which the Shares are convertible, the
filing of a Form D with the Securities and Exchange Commission (the “SEC”), the
filing of a Form 8-K with the SEC and notification to Nasdaq with respect to the
same, and applicable Blue Sky filings in those states where necessary.

 

(b)         The Company is an entity duly incorporated or otherwise organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.  The
Company is not in violation of any of the provisions of its certificate or
articles of incorporation, bylaws or other organizational or charter documents. 
The Company is duly qualified to conduct business and is in good standing as a
foreign corporation

 

--------------------------------------------------------------------------------


 

in each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not, individually or
in the aggregate, have or reasonably be expected to result in: (i) a material
adverse effect on the legality, validity or enforceability of the Transaction
Documents, (ii) a material adverse effect on the results of operations, assets,
prospects, business or financial condition of the Company, or (iii) a material
adverse impairment to the Company’s ability to perform fully on a timely basis
its obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”).

 

(c)          Neither the sale of the Shares nor the performance of the Company’s
other obligations pursuant to this Agreement will violate, conflict with, result
in a breach of, or constitute a default (or an event that with notice or lapse
of time or both would become a default) under (i) the Certificate of
Incorporation or the Bylaws of the Company, (ii) any decree, judgment, order or
determination of any court, governmental agency or body, or arbitrator having
jurisdiction over the Company or any of the Company’s properties or assets;
(iii) any law, treaty, rule or regulation applicable to the Company (including
the federal securities laws, and the requirements of Nasdaq); or (iv) the terms
of any bond, debenture, note or other evidence of indebtedness, in any event
above, which violation, conflict or breach would have a Material Adverse Effect
on the Company.

 

(d)         The Company has the requisite corporate power and corporate
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
thereunder.  The Company has taken all corporate action required to authorize
the execution and delivery of each of the Transaction Documents and the
performance of its obligation thereunder, and when each is delivered in
accordance with the terms hereof, such will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms.

 

(e)          The Company has duly authorized the issuance of the Shares and has
reserved sufficient shares of Common Stock to be issued upon conversion thereof
(the “Conversion Shares”).  When issued and delivered to (and paid for by) the
Purchasers in accordance with the terms hereof, the Shares will be duly and
validly issued, fully paid and nonassessable.  When issued in accordance with
the provisions of the Company’s Certificate of Incorporation, the Conversion
Shares will be duly and validly issued, fully paid and nonassessable.

 

(f)            As of February 25, 2003 (without giving effect to the sale of the
Shares hereunder), the Company had a total of 5,001,749 shares of Common Stock
issued and outstanding; approximately 967,701 shares of Common Stock were
subject to outstanding options granted under the Company’s 1997 Stock
Option/Stock Issuance Plan; approximately 100,000 shares of Common Stock were
reserved for issuance under the Company’s Employee Stock Purchase Plan or which
82,400 shares have been issued; and 49,805 shares were reserved for issuance
pursuant to exercise of outstanding warrants.  No securities of the Company are
entitled to preemptive or similar rights, and no person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.  The
issue and sale of the Shares and Conversion Shares will not,

 

2

--------------------------------------------------------------------------------


 

immediately or with the passage of time, obligate the Company to issue shares of
Common Stock or other securities to any person (other than the Purchasers or
their successors) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities.

 

(g)         There is no action, suit or proceeding before or by any court or
governmental agency or body, domestic or foreign, now pending, or, to the
knowledge of the Company, threatened, against or affecting the Company which,
singly or in the aggregate, might result in any material adverse change in the
condition, financial or otherwise, or in the earnings, business affairs or
business prospects of the Company, or which might materially and adversely
affect the consummation of the Transaction Documents or the Company’s
performance thereunder.

 

(h)         The Company is not : (i) in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company under), nor has the Company
received notice of a claim that it is in default under or that it is in
violation of, any loan or credit agreement or any other agreement or instrument
to which it is a party or by which it or any of its properties is bound (whether
or not such default or violation has been waived), (ii) in violation of any
order of any court, arbitrator or governmental body, or (iii) in violation of
any statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as does not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.

 

(i)             The Company, to the best of its knowledge in the course of
diligent inquiry, owns or is licensed to use all patents, patent applications,
inventions, trademarks, trade names, applications for registration of
trademarks, service marks, service mark applications, copyrights, know-how,
manufacturing processes, formulae, trade secrets, license and rights in any
thereof and any other intangible property and assets that are material to the
business of the Company as now conducted and as proposed to be conducted (in
this Agreement called the “Proprietary Rights”), or is seeking, or will seek, to
obtain rights to use such Proprietary Rights that are material to the business
of the Company as proposed to be conducted.

 

(1)          The Company has not received written notice of any pending conflict
with or infringement upon such third-party proprietary rights.

 

(2)          The Company has not entered into any consent, indemnification,
forbearance to sue or settlement agreement with respect to Proprietary Rights
other than in the ordinary course of business.  No claims have been asserted by
any person with respect to the validity of the Company’s ownership or right to
use the Proprietary Rights and, to the best knowledge of the Company, there is
no reasonable basis for any such claim to be successful.

 

(3)          The to best knowledge of the Company, no person is infringing on or
violating the Proprietary Rights.

 

3

--------------------------------------------------------------------------------


 

(j)             The Company possesses and is operating in compliance with all
material licenses, certificates, consents, authorities, approvals and permits
from all state, federal, foreign and other regulatory agencies or bodies
necessary to conduct the businesses now operated by it, and the Company has not
received any notice of proceedings relating to the revocation or modification of
any such permit.

 

(k)          The Company has good and marketable title to its properties, free
and clear of all material security interests, mortgages, pledges, liens,
charges, encumbrances and claims of record.  The properties of the Company are,
in the aggregate, in good repair (reasonable wear and tear excepted), and
suitable for their respective uses.  Any real property held under lease by the
Company is held under valid, subsisting and enforceable leases with such
exceptions as are not material and do not interfere with the conduct of the
business of the Company.  The Company owns or leases all such properties as are
necessary to its business or operations as now conducted.

 

(l)             No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other person with respect to the
transactions contemplated by this Agreement.  The Purchasers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement.  The
Company shall indemnify and hold harmless the Purchasers, their employees,
officers, directors, agents, and partners, and their respective affiliates, from
and against all claims, losses, damages, costs (including the costs of
preparation and attorney’s fees) and expenses suffered in respect of any such
claimed or existing fees, as such fees and expenses are incurred.

 

(m)       The Company is eligible to register the resale of the Conversion
Shares under Form S-3 as promulgated under the Securities Act of 1933, as
amended.  Except for the Company’s registration obligations pursuant to the
Registration Rights Agreement, the Company has not granted or agreed to grant to
any person any rights (including “piggy–back” registration rights) to have any
securities of the Company registered with the Securities and Exchange Commission
or any other governmental authority that have not been satisfied in full.

 

(n)         Reports and Financial Statements.  The Company has previously
furnished or made available to Purchaser complete and accurate copies, as
amended or supplemented, of its (a) Form 10-Q for the period ended September,
2002 as filed with the Securities and Exchange Commission (“SEC”) and (b) all
other reports filed by the Company under Section 13 or subsections (a) or (c) of
Section 14 of the Exchange Act with the SEC since January, 2002 (such reports
are collectively referred to herein as the “Company Reports”).  The Company
Reports constitute all of the documents required to be filed by the Company
under Section 13 or subsections (a) or (c) of Section 14 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) with the SEC from January,
2002 through the date of this Agreement.  The Company Reports have been duly and
timely filed, were in compliance in all material respects with the requirements
of the Exchange Act and the rules and regulations thereunder when filed, and
were complete and correct in all material respects as of the dates at which the
information

 

4

--------------------------------------------------------------------------------


 

therein was furnished.  As of their respective dates, the Company Reports did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.  The
audited financial statements and unaudited interim financial statements of the
Company included in the Company Reports (i) complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto when filed, (ii) were prepared in
accordance with generally accepted accounting principles applied on a consistent
basis throughout the periods covered thereby (except as may be indicated therein
or in the notes thereto, and in the case of quarterly financial statements, as
permitted by Form 10-Q under the Exchange Act), (iii) fairly present the
consolidated financial condition, results of operations and cash flows of the
Company as of the respective dates thereof and for the periods referred to
therein, and (iv) are consistent with the books and records of the Company.  To
the knowledge of the Company, all reports required to be filed by stockholders,
officers and directors of the Company pursuant to Section 16(a) of the Exchange
Act have been timely filed.

 

(o)         Material Changes.  Since the date of the latest audited financial
statements included within the Company Reports, except as specifically disclosed
in the Company Reports, (i) there has been no event, occurrence or development
that has had or that could result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or required to be
disclosed in filings made with the Commission, (iii) the Company has not altered
its method of accounting or the identity of its auditors, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock other than as contained in the
Certificate of Designations filed in connection herewith, and (v) the Company
has not issued any equity securities to any officer, director or affiliate,
except pursuant to existing Company stock option plans. The Company does not
have pending before the Securities and Exchange Commission any request for
confidential treatment of information.

 

(p)         Sale of Technology Assets.  The Company shall use its best efforts
with respect to its engagement of Adams Harkness & Hill to achieve the
disposition of its OEM endoscopic and 3D business lines.

 

4.                                       Representations and Warranties of the
Purchasers.  Each Purchaser hereby represents and warrants to the Company as
follows:

 

(a)          Authorization.  The Purchaser has the requisite legal power and
authority to enter into this Agreement and this Agreement, when executed, shall
constitute a valid and legally binding obligation of the Purchaser.

 

(b)         Investment Intent.  This Agreement is made with the Purchaser in
reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution hereof

 

5

--------------------------------------------------------------------------------


 

the Purchaser confirms, that the Shares have been acquired with the Purchaser’s
own property for investment for an indefinite period for the Purchaser’s own
account, not as a nominee or agent, and not with a view to the sale or
distribution of any part thereof, and that the Purchaser has no present
intention of selling, granting participation in, or otherwise distributing the
same.  By executing this Agreement, the Purchaser further represents that the
Purchaser does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer, or grant participations, to such person or to any
third person, with respect to any of the Shares acquired pursuant to this
Agreement.

 

(c)          Reliance Upon the Purchaser’s Representations.  The Purchaser
understands (i) that the Shares are not registered under the Securities Act or
qualified under the California Corporate Securities Law of 1968, as amended (the
“Law”), and (ii) that the Shares are being issued to the Purchaser on the ground
that the sale provided for in this Agreement and the issuance of securities
hereunder is exempt from registration under the Securities Act pursuant to
Section 4(2) thereof and/or Regulation D promulgated thereunder and the
exemption from qualification provided by Section 25102(f) of the Law, and (iii)
that the Company’s reliance on such exemptions is predicated on the Purchaser’s
representations set forth herein.  The Purchaser realizes that the basis for the
exemptions may not be present if, notwithstanding such representations, the
Purchaser has in mind merely acquiring the Common Stock for a fixed or
determinable period in the future, or for a market rise, or for sale if the
market does not rise.  The Purchaser does not have any such intention.  These
exemptions only exempt the issuance of the Shares to the Purchaser and not any
sale or other disposition of the Shares or any interest therein by the
Purchaser.

 

(d)         Restricted Securities.  The Purchaser hereby confirms that the
Purchaser has been informed that the Shares are restricted securities under the
Securities Act and may not be resold or transferred unless the Shares are first
registered under the Federal securities laws or unless an exemption from such
registration is available.  In addition, the Purchaser understands that any
resale or transfer must comply with applicable state securities laws. 
Accordingly, the Purchaser hereby acknowledges that the Purchaser is prepared to
hold the Shares for an indefinite period, and that the Purchaser is familiar
with the provisions of Rule 144 of the Securities and Exchange Commission issued
under the Securities Act, and is aware that Rule 144 is not presently available
to exempt the sale of the Shares from the registration requirements of the
Securities Act.  Nothing contained herein shall be deemed a representation or
warranty by such Purchaser to hold Shares or Conversion Shares for any period of
time.

 

(e)          Receipt of Information.  The Purchaser acknowledges that the
Purchaser has received all the information the Purchaser considers necessary or
appropriate for deciding whether to purchase the Shares.  The Purchaser further
represents that the Purchaser has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
offering of the Shares and the business, properties, prospects, and financial
condition of the Company and to obtain additional information (to the extent the
Company possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify the accuracy of any information furnished
to the Purchaser or to which the Purchaser had access.

 

6

--------------------------------------------------------------------------------


 

(f)            Investment Experience.  In connection with representations made
herein, the Purchaser represents that the Purchaser has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of the Purchaser’s investment, has the ability to bear the
economic risks of the Purchaser’s investment and has been furnished with and has
had access to all of the information the Purchaser considers necessary or
appropriate to evaluate the risks and merits of an investment in the Shares, and
the Purchaser had an opportunity to discuss the Company’s business, management
and financial affairs with the Company’s management.

 

(g)         Limitations on Disposition.  The Purchaser agrees that in no event
will the Purchaser make a disposition of any of the Shares, unless and until (a)
the Purchaser shall have notified the Company of the proposed disposition and
shall have furnished the Company with a statement of the circumstances
surrounding the proposed disposition, and (b) the Purchaser shall have furnished
the Company with an opinion of counsel satisfactory to the Company to the effect
that (i) such disposition will not require registration of such Shares under the
Securities Act, or (ii) that appropriate action necessary for compliance with
the Securities Act has been taken, or (c) the Company shall have waived,
expressly and in writing, its rights under clauses (a) and (b) of this
subparagraph.  The opinion shall also indicate that the disposition is exempt
from, in compliance with, or qualified under all applicable state securities
laws.  Nothing contained herein shall limit a disposition of the Shares pursuant
to an effective registration statement under the Securities Act.

 

(h)         Legends.  All certificates representing any shares of the Company
subject to the provisions of this Agreement shall have endorsed thereon
customary legends regarding:

 

(1)          Restrictions on transfer under the Federal Securities Act of 1933.

 

(2)          Any legend required by state securities laws.

 

5.                                       Indemnification.

 

(a)          The Company agrees to indemnify and hold harmless each Purchaser,
each person, if any, who controls a Purchaser, within the meaning of Section 15
of the Act and each officer, director, employee and agent of the Purchaser and
of any such controlling person against any and all liabilities, claims, damages
or expenses whatsoever, as incurred arising out of or resulting from any breach
or alleged breach or other violation of any representation, warranty, covenant
or undertaking by the Company contained in this Agreement, and the Company will
reimburse the Purchaser for its reasonable legal and other expenses (including
the reasonable cost of any investigation and preparation, and including the
reasonable fees and expenses of counsel) incurred in connection therewith.

 

(b)         Each Purchaser severally agrees to indemnify and hold harmless the
Company, each person, if any, who controls the Company within the meaning of
Section 15 of the Act and each officer, director, employee and agent of the
Company and of any such controlling person against any and all losses,
liabilities, claims, damages or expenses whatsoever,

 

7

--------------------------------------------------------------------------------


 

as incurred arising out of or resulting from any breach or alleged breach or
other violation or alleged violation of any representation, warranty, covenant
or undertaking by the Purchaser contained in this Agreement, and the Purchaser
will reimburse the Company for its reasonable legal and other expenses
(including the reasonable cost of any investigation and preparation, and
including the reasonable fees and expenses of counsel) incurred in connection
therewith.

 

6.                                       Closing Deliveries.

 

(a)          At the Closing, the Company shall deliver or cause to be delivered
to each Purchaser the following:

 

(1)          A certificate in the name of each Purchaser, representing the
Shares purchased by each Purchaser, dated as of the Closing.

 

(2)          A legal opinion of Company counsel, in agreed form, addressed to
the Purchasers.

 

(3)          A Registration Rights Agreement duly executed by the Company;

 

(b)         At the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following:

 

(1)          The subscription amount for the Shares purchased by such Purchaser;

 

(2)          A Registration Rights Agreement duly executed by such Purchaser;

 

7.                                       Miscellaneous.

 

(a)          Further Assurances.  Each of the parties hereby agrees to execute
and deliver such other documents and to take such further actions as may
reasonably be requested by the other party in order to consummate the
transactions contemplated herein or to carry out the intent of this Agreement.

 

(b)         Fees and Expenses.  At the Closing, the Company shall reimburse
Purchasers up to $15,000 for their legal fees and due diligence expenses in
connection with the preparation and negotiation of the Transaction Documents.

 

(c)          Notices.  Any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail with
postage and fees prepaid, addressed to the other parties hereto at the addresses
hereinafter shown below such parties’ signatures or at such other addresses as
such parties may designate by advance written notice to the other parties
hereto.

 

(d)         Governing Law.  This Agreement has been negotiated, executed and
delivered in the State of California.  The parties hereto agree that all
questions pertaining to the validity

 

8

--------------------------------------------------------------------------------


 

and interpretation of this Agreement shall be determined in accordance with the
laws of the State of California.

 

(e)          Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon the Purchasers, and their respective
successors and assigns.

 

(f)            Amendments and Waivers.  This Agreement represents the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all previous understandings, written or oral.  This Agreement may
only be amended with the written consent of the Company and Purchasers holding a
majority of the Shares then-outstanding, or the successors or assigns of the
foregoing, and no oral waiver or amendment shall be effective under any
circumstances whatsoever.

 

(g)         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be considered one and the same Agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party.  In the event that any signature
is delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

(h)         Severable Provisions.  The provisions of this Agreement are
severable, and if any one or more provisions may be determined to be judicially
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

(i)             Entire Agreement.  This Agreement and the documents referred to
herein constitute the entire agreement among the parties and no party shall be
liable or bound to any other party in any manner by any warranties,
representations or covenants except as specially set forth herein or therein.

 

(j)             Survival of Warranties.  The warranties, representations and
covenants of the Company and the Purchasers contained in or made pursuant to
this Agreement shall survive the execution and delivery of this Agreement and
the Closing for two years and shall in no way be affected by any investigation
of the subject matter thereof made by or on behalf of the Purchasers or the
Company.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

COMPANY:

VISTA MEDICAL TECHNOLOGIES, INC.,

 

a Delaware corporation

 

 

 

 

 

/s/ John R. Lyon

 

 

John R. Lyon, President and CEO

 

 

 

Address:

2101 Faraday Avenue

 

 

 

Carlsbad, CA 92008

 

 

 

 

 

PURCHASERS:

VECTRA PARTNERS LLC

 

 

 

 

 

By: /s/ Scott Pancoast

 

 

 

 

 

Name:Scott Pancoast

 

 

 

 

 

Title: Manager

 

 

 

 

Address:

P.O. Box 675161

 

 

 

Rancho Santa Fe, CA 92067

 

 

 

 

 

 

SBIC PARTNERS, L.P.

 

201 Main Street

 

Suite 2700

 

Fort Worth, Texas  76102

 

 

 

 

 

By:

Forrest Binkley & Brown L.P.,

 

 

 

General Partner

 

 

 

 

 

By:

Forrest Binkley & Brown Venture Co.,

 

 

 

General Partner

 

 

 

 

 

By:

/s/ Nicholas B. Binkley

 

 

 

Nicholas B. Binkley

 

 

Office of the President

 

 

 

Address:

265 Santa Helena #110

 

 

Solana Beach, CA 92075

 

[SIGNATURE PAGE TO PREFERRED STOCK PURCHASE AGREEMENT]

 

10

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SCHEDULE OF INVESTORS

 

 

Name

 

Number of Shares

 

Aggregate Purchase Price

 

Vectra Partners LLC

 

631,579

 

$

600,000

 

SBIC Partners, L.P.

 

368,421

 

$

350,000

 

 

 

 

 

 

 

Total

 

1,000,000

 

$

950,000

 

 

11

--------------------------------------------------------------------------------